Citation Nr: 1752010	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an upper respiratory disorder manifested by sinusitis, bronchitis, pharyngitis, allergies, and allergic rhinitis, to include as secondary to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1957 to October 1965, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board in July 2012 and November 2016.  The case was most recently remanded for additional development of the record and to afford the Veteran a VA examination to evaluate him for an upper respiratory disorder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right of compliance with the Board's remand directives, and imposes upon the Board a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Stegall requires substantial rather than strict compliance with Board remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Stegall does not require compliance with Board remand directives when non-compliance does not result in prejudicial error.  Stegall, 11 Vet. App. at 271.  

In its November 2016 Remand, the Board requested that the Veteran undergo an examination by an ear, nose, and throat (ENT) specialist to evaluate the nature and etiology of any upper respiratory disorders diagnosed during the period on appeal (since March 2007).  While an examination and opinion was subsequently provided, the Veteran's representative has called into question whether that was accomplished by a person with the qualifications the Board has requested.  Since the examiner's qualifications are not clear from the record, additional development as indicated below should be accomplished.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any additional records of treatment he would like considered in connection with his claim, which records should be sought and associated with the claims file.  

2.  After any outstanding records have been associated with the claims file, attempt to ascertain whether the person who conducted the May 2017 "Sinusitis, Rhinitis and Other conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire" and expressed an opinion as to whether the Veteran's claimed disabilities were attributable to service, may be considered an ENT specialist.  If the examiner is such a specialist, refer any additional records as may have been obtained to that person (or if he is not available to another qualified person) for an addendum opinion addressing whether the additional records change any of the conclusions previously expressed.  (In the absence of receipt of any additional records, no further opinion would be necessary.) 

If the person who conducted the May 2017 examination is not considered an ENT specialist, schedule the Veteran for a VA examination with a person with that qualification to evaluate the nature and etiology of any upper respiratory disorders manifested by sinusitis, bronchitis, pharyngitis, allergies, and allergic rhinitis diagnosed during the period of the appeal (since March 2007).  The examination report should note the appropriate credentials for consideration as an ENT specialist.  

The electronic claims file should be made available to and reviewed by the examiner.  This record review should be noted in the examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries: 

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the symptomatology the Veteran exhibited during service, which was variously diagnosed as upper respiratory infections, bronchitis, pharyngitis, tonsillitis, and otitis media, was a manifestation of chronic sinusitis?  In providing this opinion, the examiner should consider that a January 2006 CT diagnosed chronic sinusitis. 

(b)  For each upper respiratory disorder diagnosed, such as sinusitis, bronchitis, pharyngitis, allergies, and allergic rhinitis, but specifically to exclude COPD and sleep apnea, is it at least as likely as not (a 50 percent or greater probability) that such disorder was incurred in, caused by, or is etiologically related to the Veteran's service? 

A complete rationale for all opinions should be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it should be so stated, and the examiner must provide a rationale as to why such speculation is required.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the specific information needed. 

3.  Thereafter, readjudicate the issue on appeal.  If the issue remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

